FILED
                            NOT FOR PUBLICATION                               MAY 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE GUADALUPE SALAZAR-ROJAS,                    No. 10-73678

              Petitioner,                        Agency No. A092-023-080

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH,** Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 8, 2015***
                               Pasadena, California

Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

      Jose Salazar-Rojas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           Loretta E. Lynch is substituted for Eric H. Holder, Jr. as Attorney
General. Fed. R. App. P. 43(c)(2).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his applications for cancellation of removal

and voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. “We review

de novo legal determinations regarding an alien’s eligibility for cancellation of

removal.” Camacho-Cruz v. Holder, 621 F.3d 941, 942 n.1 (9th Cir. 2010). We

grant the petition for review and remand for consideration of Salazar-Rojas’s

application for cancellation of removal.

      The BIA erred when it held that Salazar-Rojas’s conviction alone for making

a false claim to U.S. citizenship, under 18 U.S.C. § 911, made him statutorily

ineligible for cancellation of removal as an alien who had falsely represented

“himself to be a citizen of the United States for any purpose or benefit under [the

INA] . . . or any Federal or State law.” 8 U.S.C. § 1227(a)(3)(D)(I) (emphasis

added). While conviction under 18 U.S.C. § 911 requires that a defendant

represent himself or herself to a be U.S. citizen “to someone with good reason to

inquire,” United States v. Karouni, 379 F.3d 1139, 1142 (9th Cir. 2004), acting for

a “purpose or benefit” under federal or state law is not an element of § 911.

Therefore, based on his conviction under § 911 alone, the BIA could not determine

that Salazar-Rojas was statutorily ineligible for cancellation of removal.

      In light of our disposition, we need not address Salazar-Rojas’s arguments

concerning voluntary departure.

      PETITION FOR REVIEW GRANTED; REMANDED.